      Case 2:10-cv-00899-JWS Document 1162 Filed 02/05/20 Page 1 of 2



 1                            UNITED STATES DISTRICT COURT
 2                            FOR THE DISTRICT OF ARIZONA
 3 VIRGINIA VAN DUSEN; JOHN DOE 1;              Case No. CV 10-899-PHX-JWS
   and JOSEPH SHEER, individually and on
 4 behalf of all other similarly situated       JUDGMENT
   persons,
 5
                         Plaintiffs,
 6
 7 v.
 8 SWIFT TRANSPORTATION CO., INC.;
   INTERSTATE EQUIPMENT LEASING,
 9 INC.; CHAD KILLIBREW; AND JERRY
   MOYES,
10            Defendants.
11
12
           In accordance with the Court’s January 22, 2020 order granting final approval
13
     to the Parties’ collective and class action settlement, it is hereby ORDERED,
14
     ADJUDGED, AND DECREED, that JUDGMENT is entered in favor of Defendants
15
     Swift Transportation Company of Arizona, LLC, Interstate Equipment Leasing, Inc.,
16
     Chad Killebrew, and Jerry Moyes. Plaintiffs, members of the certified collective
17
     who opted in, and members of the certified class (except those who timely and
18
     validly requested exclusion) shall take nothing from Defendants except in
19
     accordance with the approved settlement and the Court’s January 22, 2020 order.
20
     Members of the certified class who timely and validly requested exclusion are set
21
     forth on Exhibit A. The Court retains jurisdiction to ensure compliance with the
22
     settlement and order approving the settlement.
23
           This JUDGMENT is a separate document for purposes of Federal Rule of
24
     Civil Procedure 58(a).
25
           IT IS SO ORDERED, ADJUDGED, AND DECREED this 5th day of
26
     February 2020.
27
                                   /s/ JOHN W. SEDWICK
28                      SENIOR JUDGE, UNITED STATES DISTRICT COURT
          Case 2:10-cv-00899-JWS Document 1162 Filed 02/05/20 Page 2 of 2




 1                                       Exhibit A
 2 Fermin Gracian
 3 Tomas Castaneda
 4 Marlon Bernal
 5 Carlos Saenz
 6 Rafael Aranda
 7 Jose L. Arreola Bustos
 8 Todd L. Chapman
 9 Brian K. Golden
10 Rommel A Guardado
11 Joseph Unruh
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     SMRH:4841-3131-0003.1
28                                          -1-
